IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43418

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 359
                                                )
       Plaintiff-Respondent,                    )   Filed: January 29, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ELVIN FRANCES NEBRENSKY,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified term of life imprisonment, with a minimum
       period of confinement of six years, for sexual battery of a minor, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Elvin Frances Nebrensky pled guilty to sexual battery of a minor. I.C. § 18-1508A. in
exchange for his guilty plea, an additional charge was dismissed. The district court sentenced
Nebrensky to a unified term of life imprisonment, with a minmum period of confinement of six
years. Nebrensky appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nebrensky’s judgment of conviction and sentence are affirmed.




                                                   2